Citation Nr: 0215355	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-09 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO granted service connection for bilateral hearing 
loss and assigned a 10 percent rating for the disorder.  

Other issues

In a July 2000 decision the Board denied as not well grounded 
the veteran's claim of entitlement to service connection for 
a cardiovascular disorder.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim.  The new law also mandates that all 
claims for benefits denied or dismissed as not well grounded 
under the laws administered by VA, and which became final 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the VCAA shall be re-
adjudicated, if a request for re-adjudication is filed by the 
claimant or the Secretary not later than two years after the 
date of the enactment of the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(b), 114 Stat. 2096 (2000).  In a March 2001 statement the 
veteran requested reconsideration of his claim for service 
connection for a cardiovascular disorder pursuant to the 
VCAA.  The issue of re-adjudication of the service connection 
claim which was denied by the Board in July 2000 is referred 
to the RO for action deemed appropriate and consistent with 
the provisions of the VCAA.

In a July 2002 RO rating decision, service connection was 
denied for post-traumatic stress disorder (PTSD), a back 
disability and a pulmonary disability.  The record on appeal 
does not reflect that the veteran has filed a notice of 
disagreement with the RO as to those issues.  The veteran 
through his attorney submitted evidence pertaining to the 
PTSD claim directly to the Board under cover letter dated 
July 26, 2002.  There was no language or other indication 
that this was intended as a NOD.  In any event, a NOD may not 
be filed directly with the Board.  See 38 C.F.R. § 20.300; 
see also Nacoste v. Brown, 6 Vet. App. 439, 440 (1994) 
[holding that the statutory language of 38 U.S.C.A. § 
7105(b)(1) requires that a NOD be filed with the agency of 
original jurisdiction].    


FINDING OF FACT

The average puretone threshold in the left ear is 
63 decibels, with speech discrimination ability of 
68 percent, and the average puretone threshold in the right 
ear is 41 decibels, with speech discrimination ability of 
80 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6101 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in substance contends that his bilateral hearing 
loss warrants an increased rating because he has difficulty 
understanding conversation.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The Board further 
finds that development of the issue on appeal has proceeded 
in accordance with the law and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in April 
2000 in which the RO informed the veteran of the regulatory 
requirements for a higher rating for bilateral hearing loss.  
In a September 2002 notice the Board informed the veteran of 
the provisions of the VCAA in terms of VA's duty to notify 
him of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence.  The Board 
informed the veteran of the specific requirements for a 
20 percent disability rating for bilateral hearing loss.  The 
Board also informed the veteran of the information and 
evidence that he was required to submit, and which evidence 
VA would obtain on his behalf.  The veteran was instructed to 
provide any evidence in his possession related to his hearing 
loss.  The veteran was given a period of 30 days in which to 
respond to that notice.  A copy of that letter was sent to 
the veteran's attorney.  No response was received from 
either.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  
See 38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records, 
and the veteran submitted the reports of private audiological 
evaluations in support of his claim.  The RO provided him a 
VA audiological examination in December 1999.  The report of 
the examination reflects that the examiner recorded the 
veteran's medical history, noted his current complaints, 
conducted the appropriate examination, and rendered an 
appropriate diagnosis.  

The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
the veteran's claim.  They have not indicated the existence 
of any other evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2000.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the Rating Schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

Subsequent to the initiation of the veteran's claim in August 
1998, the sections of the Rating Schedule pertaining to the 
evaluation of hearing loss were revised effective June 10, 
1999.  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) [codified 
at 38 C.F.R. § 4.85-4.87].  Because the veteran's claim was 
initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The original version of the Rating Schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised Rating Schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the Rating Schedule in effect prior to June 1999.  In 
addition, however, the revised Rating Schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86 (2001).

Provisions new to the schedular criteria allow special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2001).  One of the 
provisions provides that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIa, whichever 
results in the higher numerical. 38 C.F.R. § 4.86(a) (2001). 
The other provision provides that, when the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the higher Roman numeral 
designation under Table VI or Table Via will be established, 
and the numeral will be elevated to the next higher Roman 
numeral. 38 C.F.R. § 4.86(b) (2001).

The veteran has not been provided the revised Rating Schedule 
in a supplemental statement of the case, nor has the RO 
apparently considered the revised rating criteria in 
evaluating the veteran's hearing loss.  The provisions 
pertaining to evaluation of hearing loss based on puretone 
decibel thresholds and speech recognition ability are 
essentially identical in the original and revised Rating 
Schedule, and as discussed below the evidence does not reveal 
any exceptional pattern of hearing loss warranting 
consideration under 38 C.F.R. § 4.86.  The Board finds, 
therefore, that it can consider the revised regulations in 
evaluating the bilateral hearing loss without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) 
[before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities].  

The Board also finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, neither version 
of the regulation is more favorable to the veteran.  See 
VAOPGCPREC 3-00.

Standard of Review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual Background

A May 1999 private audiology examination report revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
55
LEFT
30
45
65
70
70



An August 1999 private audiology examination report revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
50
50
LEFT
40
45
60
60
70

A December 1999 VA examination report revealed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
50
55
LEFT
25
40
65
65
65

Additional evidence will be referred to below. 
Analysis

Schedular Rating

The veteran presented the reports of private audiometric 
testing done in May and August 1999, and he was evaluated by 
VA in December 1999.  The results of that audiometric testing 
showed an average puretone threshold in the right ear that 
ranged from 39 to 41 decibels.  The speech discrimination 
ability in the right ear ranged from 80 to 100 percent.  The 
average puretone threshold in the left ear ranged from 59 to 
63 decibels, and the speech discrimination ability ranged 
from 68 to 100 percent.  

In determining the appropriate rating, the Board will 
consider the test results that are most favorable to the 
veteran, those being an average puretone threshold in the 
right ear of 41 decibels and speech discrimination ability of 
80 percent, and an average puretone threshold in the left ear 
of 63 decibels and speech discrimination ability of 
68 percent.

Under the both original and revised rating criteria, a 
10 percent rating is assigned for bilateral defective hearing 
where the puretone threshold average in one ear is 
41 decibels, with speech recognition ability of 80 percent 
correct (Level III), and in the other ear the puretone 
threshold average is 63 decibels, with speech recognition 
ability of 68 percent correct (Level V).  38 C.F.R. § 4.87, 
Tables VI and VII, Diagnostic Code 6101 (1998); 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2001).  
Accordingly, the assignment of a 10 percent rating is called 
for.  

With respect to the application of 38 C.F.R. § 4.86, as can 
be seen from the three charts found in the factual background 
section above, the veteran does not have pure tone thresholds 
of 55 or higher at each of the four applicable frequencies 
for purposes of 38 C.F.R. § 4.86(a) (1000, 2000, 3000 and 
4000 hertz).  He does meet the requirement at three of the 
frequencies, but not at 1000 hertz.  Nor is the puretone 
threshold 30 decibels or less at 1000 hertz and 70 decibels 
or more at 2000 hertz.

The veteran contends that a higher rating should be assigned 
because he has difficulty understanding conversation.  The 
Board has no reason to doubt that the veteran experiences 
difficulty hearing.  However, as explained above the rating 
is derived from a mechanical application of the Rating 
Schedule to the numeric designations resulting from 
audiometric testing, and is not  based upon subjective 
complaints.   See Lendenman, 3 Vet. App. at 345.  

Fenderson considerations

The veteran's appeal arises from the original assignment of a 
disability rating.  With regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the January 2000 rating decision which is here on appeal, 
the RO assigned a 10 percent rating for the veteran's 
service-connected hearing loss effective from August 7, 1998, 
the date of the veteran's original claim.   After having 
reviewed the evidence and comparing the audiology findings to 
the schedular criteria, the Board concludes that at no time 
during the period after August 7, 1998 was the veteran's 
bilateral hearing loss ratable at a level greater than 10 
percent under the schedular criteria.    

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if the evidence of record shows 
exceptional or unusual circumstances or the veteran has 
asserted that the schedular rating is inadequate, the Board 
must specifically adjudicate the issue of entitlement to an 
extra-schedular rating.  Colayong v. West, 12 Vet. App. 524, 
536 (1999); 38 C.F.R. § 3.321(b).  If the evidence indicates 
that an extra-schedular rating may be warranted, the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); VAOPGCPREC 6-96.

An extraschedular rating may apply if a case presents an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  

In this case, the evidence does not show that the veteran's 
service-connected hearing loss has resulted in any 
hospitalizations.  Moreover, there is no evidence that the 
hearing loss has caused marked interference with employment.  
According to the December 1999 VA examination report, the 
veteran worked in a post office and then in the finance 
industry; there is no indication in that report or elsewhere 
in the record that his hearing loss caused any problems with 
employment, much less marked interference.  

The manifestations of the veteran's service-connected hearing 
loss fit exactly into the schedular criteria, which have been 
explained above.  Of note, the provisions of 38 C.F.R. 
§ 4.86, which cover exceptional patterns of hearing loss, do 
not apply, as explained above.  In short, there has been no 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
consideration of an extraschedular rating is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dis'd per 
curiam, 9 Vet. App. 253 (1996).

Conclusion

For reasons and bases explained above, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
have not been met since the initiation of the veteran's claim 
for service connection.  The Board has determined, therefore, 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

